FILED
                             NOT FOR PUBLICATION                            MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DENNIS YACKELL,                                  No. 13-70440

               Petitioner,                       RRB No. 11-AP-0035

  v.                                             MEMORANDUM*

U.S. RAILROAD RETIREMENT
BOARD,

               Respondent.


                     On Petition for Review of a Decision of the
                             Railroad Retirement Board

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Dennis Yackell petitions pro se for review of the Railroad Retirement

Board’s decision affirming the hearings officer’s determinations concerning

Yackell’s entitlement to disability benefits. We have jurisdiction under 45 U.S.C.

§ 231g. We deny the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence and governing law support the Board’s decision that

Yackell was disabled for all substantial gainful activity as of February 1, 1998, but

was not in insured status on that date and thus was not entitled to a period of

disability under section 216(i) of the Social Security Act. See Calderon v. U.S.

R.R. Ret. Bd., 780 F.2d 812, 813 (9th Cir. 1986) (Board’s findings reviewed for

substantial evidence).

      The Board’s decision that Yackell’s disability annuity began on March 1,

2007, one year prior to his application, is also supported. See 45 U.S.C. § 231d(a)

(a disability annuity may begin the first day of the sixth month after the onset of

the disability or the first day of the twelfth month prior to the date the application

for benefits was filed, whichever is later).

      We reject Yackell’s contentions concerning the Board’s handling of his

earlier applications.

      Yackell’s opposed motion to supplement the administrative record, filed on

January 13, 2014, is denied. See 45 U.S.C. § 355(f) (“No additional evidence shall

be received by the court[.]”)

      Yackell’s motion to expedite the appeal, filed on January 30, 2015, is

granted.

      PETITION FOR REVIEW DENIED.


                                            2                                     13-70440